DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/4/2021 has been entered.

Allowable Subject Matter
Claim(s) 1-3, 13, 16, 21, 23-24 as filed 5/24/2021 is/are allowed. Claim(s) 4, 5-7, 14, 22, 25-26 is/are hereby cancelled.  

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with ART MACCORD on 7/2/2021.
The application has been amended as follows: 
----
Claim(s) 4, 5-7, 14, 22, 25-26, is/are hereby cancelled.

1 (Currently Amended).   A separator assembly for separating fat, oil, and/or grease (F.O.G) from effluent comprising:
a container for receiving and holding effluent water containing fat, oil, and/or grease (F.O.G) to be removed from the effluent water and permitting accumulation of fat, oil, and/or grease (F.O.G);
a sensor associated with the container to sense accumulation of fat, oil, and/or grease (F.O.G) in the container and issue data about fat, oil, and/or grease (F.O.G.) that has accumulated in the container;
a skimmer to skim accumulated fat, oil, and/or grease (F.O.G) from the effluent water held in the container for removal from the effluent when a threshold amount of fat, oil, and/or grease (F.O.G.) has accumulated in the container;
wherein a determination can be made if an amount of fat, oil, and/or grease (F.O.G.) that has accumulated in the container is at least the threshold amount and cause the skimmer to act on that determination to skim accumulated fat, oil, and/or grease (F.O.G) from the effluent water held in the container,
a communications module having a communications module app, ;
the assembly further comprising a second application located in a remote station in communication with the communications module application and configured to assemble information from more than one reporting separator assembly, update a database housing information from the more than one separator assembly, and provide a remote monitoring of the skimming, performance or mechanics of each separator assembly.
claim 1 wherein the communications module app is configured to upload data to a database for recordation in that database in a standardized format a separator assembly status information. 
16 (Currently Amended).   The separator assembly of claim 1 wherein the communications module is in communication with a remote server and the remote server includes a decision-making logic for the separator assembly, the remote server configured to download instructions to the communications module. 

----
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The reasons for Allowance are the same as those presented by the Applicant in the Remarks submitted on 5/24/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Waqaas Ali whose telephone number is (571) 270-0235.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WAQAAS ALI/
Primary Examiner, Art Unit 1777